403 S.E.2d 279 (1991)
328 N.C. 722
Barry B. KEMPSON, Attorney-in-Fact for Mary A. Bloomer, Petitioner-Appellee,
v.
NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES, Respondent-Appellant.
No. 570PA90.
Supreme Court of North Carolina.
May 2, 1991.
Van Winkle, Buck, Wall, Starnes and Davis, P.A. by R. Walton Davis, III, Asheville, for petitioner-appellee.
Lacy H. Thornburg, Atty. Gen. by Jane T. Friedensen, Asst. Atty. Gen., Raleigh, for respondent-appellant.
Central Carolina Legal Services, Inc. by Stanley B. Sprague, Greensboro and N.C. Legal Services Resource Center, Inc. by Pam Silberman, Raleigh, amici curiae.
PER CURIAM.
Justice Martin recused and took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm, and three members voting to reverse, the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See, e.g., Bruce v. Memorial Mission Hospital, 325 N.C. 541, 385 S.E.2d 144 (1989); Hochheiser v. N.C. Dept. of Transportation, 321 N.C. 117, 361 S.E.2d 562 (1987); Shields v. Bobby Murray Chevrolet, 300 N.C. 366, 266 S.E.2d 658 (1980); State v. Johnson, 286 N.C. 331, 210 S.E.2d 260 (1974).
Affirmed.